DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 4/8/220.  Claims 2 and 4 are canceled.  Accordingly, claims 1, 3 and 5-8 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020, 1/8/2021, 4/12/2021, 5/3/2021, 9/23/2021 and 10/14/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because the abstract contains the line numbers “5” and “10” and thus does not conform to the requirement of being presented in a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, controller is configured to control opening of the second expansion valve so as to set a value obtained based on a ratio between a difference between a temperature detected by the fourth temperature sensor and a temperature detected by the fifth temperature sensor and a difference between the temperature detected by the fourth temperature sensor and the temperature detected by the sixth temperature sensor to a predetermined value in the heating operation,” renders the claim unclear because ambiguity exist with respect to particular valve that represents the “second” expansion valve.  In particular, claim 1 recites the system operating in a cooling 
However, the above control appears to be drawn to valve “42.”  See 0099; 0100.  However, it is noted that in a cooling operation valve 42 is in an open position. Thus, ambiguity exists between whether the claimed “second valve” is disclosed valve 42 or disclosed valves 42-1, 42-2.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Su et al. (WO2007059709A1).

Regarding Claim 1, Su teaches a refrigeration cycle apparatus [fig 1] comprising: an outdoor unit comprising a compressor [11], a first heat exchanger [17], and a first expansion valve [13; 0017]; 
an indoor unit comprising a second expansion valve [4] and a second heat exchanger [22; 0017]; and a first pipe and a second pipe connected between the outdoor unit and the indoor unit [by inspection at fig 1], 
in a cooling operation, refrigerant delivered from the compressor sequentially passing through the first heat exchanger [17], the first expansion valve [13], the first pipe, the second expansion valve [4], the second heat exchanger [22], and the second pipe and returning to the compressor, in the cooling operation, the first expansion valve being configured to convert refrigerant from a liquid-phase state to a two-phase state and send two-phase refrigerant to the first pipe [0005; where the functional arrangement is realize during operation of the system in a cooling mode], 
wherein the outdoor unit further comprises a third expansion valve [18] arranged between the first heat exchanger and the first expansion valve in a refrigerant circuit [0017], and a cooling unit [12] arranged between the first expansion valve [13] and the third expansion valve [18] in the refrigerant circuit [0017; fig 1];
the cooling unit is configured to cool refrigerant that flows through a flow path that connects the first expansion valve and the third expansion valve to each other [0017; where the functional arrangement is realize during operation of the system in a cooling mode], 
the cooling unit comprises a receiver [12] configured to exchange heat between refrigerant suctioned by the compressor and refrigerant that flows through a flow path that connects the first expansion valve and the third expansion valve to each other [0017],
in a heating operation, refrigerant delivered from the compressor [11] sequentially passes through the second pipe, the second heat exchanger [22], the second expansion valve [4], the first pipe, the first expansion valve [13], and the first heat exchanger[17] and returns to the compressor, and in the heating operation, the second expansion valve is configured to convert refrigerant from a liquid-phase state to a two-phase state and send two-phase refrigerant to the first pipe [0020; where the functional arrangement is realize during operation of the system in a heating mode.
Regarding Claim 5, Su teaches the invention of Claim 1 above and Su teaches a four-way valve [16] that switches between the cooling operation and the heating operation [0017].

Regarding Claim 7, Su teaches the invention of Claim 6 above and Su teaches wherein the cooling unit [12] is configured to exchange heat between refrigerant suctioned by the compressor [11] and refrigerant that flows through the flow path that connects the first expansion valve [13] and the third expansion [18] valve to each other [0017; 0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (WO2007059709A1) and Aoki et al. (USRE43998) in view of Makino et al. (EP2211123A1).

Regarding Claim 3, Su teaches the invention of Claim 1 above and implicitly teaches a controller configured to control opening of the first to third expansion valves [0022; where the functional arrangement is realize during operation of the system].  
Su does not teach a first temperature sensor configured to sense a temperature of refrigerant that flows through the first heat exchanger; a second temperature sensor configured to sense a temperature of refrigerant in a flow path between the first heat exchanger and the third expansion valve; 
a third temperature sensor configured to sense a temperature of refrigerant suctioned into the compressor; a fourth temperature sensor configured to sense a temperature of refrigerant that flows through the second heat exchanger; and 
wherein the controller is configured to control opening of the first expansion valve so as to set a difference between a temperature detected by the fourth temperature sensor and a temperature detected by the third temperature sensor to a predetermined value in the cooling operation
,and the controller is configured to control opening of the third expansion valve so as to set a value obtained based on a ratio between a difference between a temperature detected by the first temperature sensor and a temperature detected by the second temperature sensor and a difference between an outdoor air temperature and the temperature detected by the first temperature sensor to be within a predetermined set range in the cooling operation.
However, Aoki teaches an air conditioner [fig 1]a first temperature sensor[16c]configured to sense a temperature of refrigerant that flows through a first heat exchanger [12; col 4, lines 20-35]; a second temperature sensor [16d] configured to sense a temperature of refrigerant in a flow path between the first heat exchanger and a third expansion valve [11; col 4, lines 20-35]; a third temperature sensor [16f] configured to sense a temperature of refrigerant suctioned into a compressor [3;col 4, lines 20-35]; a fourth temperature sensor [16h] configured to sense a temperature of refrigerant that flows through a second heat exchanger [6; col 4, lines 49-54]; and a controller [15] configured to control opening of the first expansion valve [8; col 4, lines 55-63], wherein the controller is configured to control opening of the first expansion valve [8] so as to set a difference between a temperature detected by the fourth temperature sensor [16h] and a temperature detected by the third temperature sensor[16f] to a predetermined value in the cooling operation [col 8, lines 55-col 9, line 9]. It is known in the field of endeavor of refrigeration that the control of superheat protects the compressor from damage.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Su to  have a first temperature sensor configured to sense a temperature of refrigerant that flows through the first heat exchanger; a second temperature sensor configured to sense a temperature of refrigerant in a flow path between the first heat exchanger and the third expansion valve; a third temperature sensor configured to sense a temperature of refrigerant suctioned into the compressor; a fourth temperature sensor configured to sense a temperature of refrigerant that flows through the second heat exchanger; and , wherein the controller is configured to control opening of the first expansion valve so as to set a difference between a temperature detected by the fourth temperature sensor and a temperature detected by the third temperature sensor to a predetermined value in the cooling operation in view of the teachings of Aoki in order to protect the compressor from damage.
Lastly, Makino teaches an air conditioner [0001] having a controller [37] that controls an opening of a [third] expansion valve [38] so as to set a value obtained based on a ratio between a difference between a temperature detected by a first temperature sensor [33] and a temperature detected by a second temperature sensor [34] and a difference between an outdoor air temperature [as measured by sensor 36] and the temperature detected by the first temperature sensor [33] to be within a predetermined set range in the cooling operation [0056-0061; where expansion valves 41, 56 are controlled....however, at 0056-0090 it is taught that the third expansion valve can also be controlled using the recited method].  Makino also teaches that this arrangement optimizes the COP of the system [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Su to  have where the controller is configured to control opening of the third expansion valve so as to set a value obtained based on a ratio between a difference between a temperature detected by the first temperature sensor and a temperature detected by the second temperature sensor and a difference between an outdoor air temperature and the temperature detected by the first temperature sensor to be within a predetermined set range in the cooling operation in view of the teachings of Makino in order to optimize the COP of the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (WO2007059709A1) in view of Yasuda et al. (JP2010236727A).

Regarding Claim 8, Su teaches the invention of Claim 1 above and Su teaches wherein the indoor unit further comprises a third heat exchanger [22] and a fifth expansion valve [4; fig 1] and where the third heat exchanger and the fifth expansion valve are connected in series to define a second flow path [fig 1].  Su does not teach a fourth expansion valve and where the fourth expansion valve and the second heat exchanger are connected in series to define a first flow path, the third heat exchanger and the fifth expansion valve are connected in series to define a second flow path, and the first flow path and the second flow path are connected in parallel between the second expansion valve and the second pipe.
However, Yasuda teaches an air conditioner [fig 1] having a fourth expansion valve [9] and where the fourth expansion valve [9] and the second heat exchanger [3] are connected in series to define a first flow path [fig 1], the third heat exchanger [3] and the fifth expansion valve [11] are connected in series to define a second flow path [fig 1], and the first flow path and the second flow path are connected in parallel between the second expansion valve and the second pipe [fig 1].  
Yasuda also teaches that this arrangement reduces excessive liquid head pressure acting on the expansion valves [0004].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Su to  have a fourth expansion valve and where the fourth expansion valve and the second heat exchanger are connected in series to define a first flow path, the third heat exchanger and the fifth expansion valve are connected in series to define a second flow path, and the first flow path and the second flow path are connected in parallel between the second expansion valve and the second pipe in view of the teachings of Yasuda in order to reduce excessive liquid head pressure acting on the expansion valves.




Allowable Subject Matter

Claim 6 is cited for containing allowable subject matter.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (US2010/0064713) cited to teach an advantage of superheat control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763